Citation Nr: 1008065	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to a disability rating greater than 50 
percent for service-connected gunshot wound, left buttock.

2.  Entitlement to a disability rating greater than 20 
percent for service-connected radiculopathy, left lower 
extremity.

3.  Entitlement to a disability rating greater than 20 
percent for service-connected degenerative disc disease, 
thoracolumbar spine and osteoarthritis of the sacroiliac 
joint.

4.  Entitlement to a disability rating greater than 20 
percent for service-connected degenerative joint disease, 
left hip.

5.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1970 to December 1971, to include a tour of combat 
duty in Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran testified at a December 2009 hearing held before 
the undersigned Acting Veterans Law Judge via videoconference 
from the RO.  A transcript of this proceeding is associated 
with the claims file.  During this hearing the Veteran 
requested that the record be held open for 30 days so that he 
could obtain additional evidence I n support of his claims; 
no additional evidence or information was received from the 
veteran during that period.

The issues of entitlement to a disability rating greater than 
20 percent for service-connected radiculopathy, left lower 
extremity and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

During the December 2009 Board hearing and in subsequent 
December 2009 correspondence the Veteran indicated that he 
wished to withdraw his appeals concerning the issues of 
entitlement to increased disability ratings for his service-
connected gunshot wound of the left buttock, degenerative 
disc disease of the thoracolumbar spine with osteoarthritis 
of the sacroiliac joint, and degenerative joint disease of 
the left hip.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the issues of entitlement to increased 
disability ratings for his service-connected gunshot wound of 
the left buttock, degenerative disc disease of the 
thoracolumbar spine with osteoarthritis of the sacroiliac 
joint, and degenerative joint disease of the left hip are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the December 2009 Board hearing, the Veteran indicated 
that he wished to withdraw his appeals concerning the issues 
of entitlement to increased disability ratings for his 
service-connected gunshot wound of the left buttock, 
degenerative disc disease of the thoracolumbar spine with 
osteoarthritis of the sacroiliac joint, and degenerative 
joint disease of the left hip.  He subsequently confirmed 
this in writing.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  The Veteran 
has properly withdrawn his appeal concerning the issues 
entitlement to increased disability ratings for his service-
connected gunshot wound of the left buttock, degenerative 
disc disease of the thoracolumbar spine with osteoarthritis 
of the sacroiliac joint, and degenerative joint disease of 
the left hip.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.


ORDER

The appeal concerning entitlement to a disability rating 
greater than 50 percent for service-connected gunshot wound, 
left buttock is dismissed.

The appeal concerning entitlement to a disability rating 
greater than 20 percent for service-connected degenerative 
disc disease, thoracolumbar spine and osteoarthritis of the 
sacroiliac joint is dismissed.

The appeal concerning entitlement to a disability rating 
greater than 20 percent for service-connected degenerative 
joint disease, left hip is dismissed.


REMAND

Remand is required to ensure compliance with VA's duty to 
assist the Veteran in substantiating his claims.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.159.

The Veteran noted at the December 2009 hearing that no VA 
examiner had addressed the impact of each of the service 
connected disabilities on his ability to obtain and retain 
employment.  While the most recent October 2006 examination 
included a comment regarding functional capacity, this was 
limited to consideration of only two disabilities, and did 
not include discussion of the Veteran's radiculopathy.  The 
Veteran also reported that his radiculopathy was the most 
troubling of his disabilities, and had worsened since his 
last examination.  For these reasons, the Veteran elected to 
not withdraw a claim for increase on that disability, and to 
request a new VA examination to obtain a medical opinion on 
his ability to work.  On remand, such examination must be 
provided.

Additionally, the Veteran identified medical records which 
were potentially relevant to his claims.  He stated that his 
former employer, the Naval Weapon Station at Seal Beach, had 
repeatedly examined him in connection with his disability 
retirement.  Further, he was currently in receipt of Social 
Security Disability benefits.  On remand, appropriate efforts 
must be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide a valid VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for his employer and any private 
medical providers seen.  Upon receipt of 
such, the RO must take appropriate steps 
to obtain the records.  In the 
alternative, inform the Veteran that he 
may obtain and submit the records 
himself.  As the records appear to be in 
the possession of a Federal agency, the 
RO must obtain a negative reply if 
records are unavailable.

2.  Obtain complete records from the 
Social Security Administration in 
connection with the Veteran's reported 
disability award.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

3.  Schedule the Veteran for an 
appropriate VA examination.  The examiner 
should describe the current status of the 
service connected left lower extremity 
radiculopathy.  All necessary tests 
should be conducted.  

The examiner should also discuss the 
impact of all of the Veteran's service-
connected disabilities (i.e., gunshot 
wound of the left buttock, radiculopathy 
of the left lower extremity, degenerative 
disc disease of the thoracolumbar spine 
with osteoarthritis of the sacroiliac 
joint, and degenerative joint disease of 
the left hip) on his occupational 
functioning.  Describe generally any 
limitations on occupational tasks caused 
by the service connected disability, to 
include the effects of medication and 
other treatment on the ability to perform 
heavy, moderate, or sedentary labor. 

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


